IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                          MAY 1997 SESSION
                                                FILED
                                                   July 2, 1997

                                               Cecil Crowson, Jr.
                                                Appellate C ourt Clerk
MARCUS McCRARY,                 )
                                )    C.C.A. NO. 02C01-9701-CR-00002
          Appellant,            )
                                )    SHELBY COUNTY
VS.                             )
                                )    HON. W. FRED AXLEY,
STATE OF TENNESSEE,             )    JUDGE
                                )
          Appellee.             )    (Post-conviction)



FOR THE APPELLANT:                   FOR THE APPELLEE:


RICHARD F. VAUGHN                    CHARLES W. BURSON
1928 - 100 N. Main                   Attorney General & Reporter
Memphis, TN 38103
                                     DEBORAH A. TULLIS
                                     Asst. Attorney General
                                     450 James Robertson Pkwy.
                                     Nashville, TN 37243-0493

                                     WILLIAM L. GIBBONS
                                     District Attorney General

                                     ALANDA HORNE
                                     Asst. District Attorney General
                                     201 Poplar Ave. -- 3rd Floor
                                     Memphis, TN 38103




OPINION FILED:____________________



AFFIRMED -- RULE 20


JOHN H. PEAY,
Judge
                                      OPINION



              The petitioner pled guilty to one count of voluntary manslaughter for which

he received a plea bargained sentence of six years to be served consecutively to a prior

sentence. He subsequently filed for post-conviction relief alleging ineffective assistance

of counsel, and that his guilty plea was not entered knowingly and voluntarily because he

thought his six year sentence was going to be served concurrently with the prior

sentence. After a hearing, the court below denied relief finding “no substantial evidence

that [the petitioner’s lawyer] failed to consult with and advise [him] with a reasonable

exercise of professional discretion” and that her “performance fell well within the

acceptable range of competency for lawyers in criminal cases.” The court below further

found that the petitioner’s guilty plea “was knowingly made and that adequate measures

were employed to assure the protection of [his] constitutionally guaranteed rights.” Upon

our review of the record, we find that the evidence does not preponderate against the

lower court’s findings. Accordingly, the judgment below is affirmed in accordance with

Rule 20 of the Court of Criminal Appeals of Tennessee.




                                                 _________________________________
                                                 JOHN H. PEAY, Judge



CONCUR:



______________________________
GARY R. WADE, Judge



______________________________
THOMAS T. WOODALL, Judge



                                            2